PD-1189-14
         FILED IN                                                                    COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
COURT OF CRIMINALAPPEALS
                                                                                     Transmitted 9/30/2015 6:22:55 PM
                                                                                       Accepted 10/1/2015 9:10:04 AM
       October 1,2015                        No. PD-1189-14                                            ABEL ACOSTA
                                                                                               r               CLERK
   ABELACOSTA, CLERK                              In The


                                       Court of Criminal Appeals

                                         Of The State of Texas                              $>
                                                                                              /
                                                                                        \

                                              Austin, Texas



                                 FRANCHESKA V. JAGANATHAN,
                                         Appellant

                                                    vs.



                                       THE STATE OF TEXAS



        MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING


   TO THE HONORABLE JUSTICES OF SAID COURT:


          Now comes Francheska Jaganathan, Appellant in Cause Number No. PD-1189-14 before

   this Court, and asks this Court to permit the extension of time to file her Motion for Rehearing,

   pursuant to Texas Rule of Appellate Procedure 79.6, and for good cause shows the following:

           1.     Appellant hereby requests leave of the Court to extend the time to file the Motion

   for Rehearing. The current deadline is October 1, 2015. No previous extensions to file the Motion

   for Rehearing have been requested or granted.

          2.      Undersigned counsel was preparing for trial in an attempted capital murder case

   that was set for trial this week before being continued at the last minute. Undersigned counsel has

   spent significant time preparing for this trial and is unable to complete the Motion for Rehearing in

   the above matter by the deadline.

          3.      Additionally, counsel was in felony trial in Jefferson County District Court during

   most of the week of September 14, 2015. These two previous engagements in addition to



                                                                         ELECTRONIC
                                                                                RECORD
numerous unexpected engagements this week detracted a significant amount of time from

preparing the Motion.

       4.      Undersigned counsel respectfully requests a 15 day extension of the deadline.



       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion for Extension of Time to File the Motion for Rehearing and for such other and further

relief as the Court may deem appropriate.


                                             Respectfully submitted,
                                             THE GERTZ LAW FIRM
                                             2630 Liberty St.
                                             Beaumont, Texas 77702
                                             Tel: (409) 833-6400
                                             Fax:(409) 833-6401


                                                      Isi Ryan W. Gertz
                                             By:
                                                   Ryan W. Gertz
                                                   State Bar No. 24048489
                                                   Attorney for Francheska Jaganathan




                               CERTIFICATE OF SERVICE


       This is to certify that on September 30, 2015, a true and correct copy of the above and

foregoing document was served on the following by facsimile:


Chambers County District Attorney's Office
404 Washington St.
Anahuac, TX 77514
Via Facsimile - (409) 267-4453